Citation Nr: 1512416	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-21 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Vocational Rehabilitation and Employment Division at the Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel
INTRODUCTION

The Veteran served on active duty from October 2000 to August 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 determination by the Vocational Rehabilitation and Employment Division (VR&E) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the Veteran's request for additional vocational rehabilitation benefits.  At the time of the May 2011 initial denial of the Veteran's request, the Veteran was still participating in vocational rehabilitation through the VR&E division, and the May 2011 denial found that upon completion of the rehabilitation plan the Veteran would be trained and qualified for suitable employment.  The Veteran disagreed, administrative review of the decision concluded in December 2011, the Veteran was found to have completed the rehabilitation plan in January 2012, and the Veteran's appeal to the Board was formally initiated in February 2012.  In December 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.

The Board notes that the Veteran's vocational rehabilitation and employment folder is a paper file physically available for the Board's review at this time.  The Veteran's broader VA claims-file is otherwise available for review in digital form in Virtual VA and in the Veterans Benefits Management System (VBMS).  Both the physical file and the digital file contain documentation pertinent to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The purpose of vocational rehabilitation services is to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. §§ 3100, 3101; 38 C.F.R. §§ 21.35(b), 21.70, 21.71.  A veteran is entitled to participate in a rehabilitation program under Chapter 31 if he or she has a service-connected disability or combination of disabilities rated at 20 percent or more and is determined by the Secretary to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40(a).

VA defines an employment handicap as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  The impairment must result in substantial part from one or more service-connected disabilities.  38 U.S.C.A. § 3101(1); 38 C.F.R. §§ 21.35, 21.51.  The service-connected disabilities must have an identifiable, measurable, or observable causative effect on a veteran's overall vocational impairment, but need not be the sole or primary cause of the employment handicap.  38 C.F.R. § 21.51.  In each case in which an employment handicap is found, a separate determination must be made with respect to whether that impairment constitutes a "serious employment handicap."  38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.52(a).  A serious employment handicap exists where an individual has a significant vocational impairment (i.e., a significant impairment of the ability to prepare for, obtain, or keep employment consistent with his abilities, aptitudes, and interests); the effects of the significant vocational impairment are not overcome; and a service-connected disability contributes in a substantial part to the individual's overall significant vocational impairment.  38 C.F.R. § 21.52.

In this case, the Veteran's basic eligibility for VRE benefits is not in dispute, as he has already received training under this program (and was participating in the program when the dispute leading to this appeal originated).  The issue in this case is whether he is entitled to additional training.

An individualized written rehabilitation plan (IWRP) will be developed for each veteran eligible for rehabilitation services under Chapter 31.  The plan is intended to assist in: (1) providing a structure which allows vocational rehabilitation and counseling staff to translate the findings made in the course of the initial evaluation into specific rehabilitation goals and objectives; (2) monitoring a veteran's progress in achieving the rehabilitation goals established in the plan; (3) assuring the timeliness of assistance by VA staff in providing services specified in the plan; and (4) evaluating the effectiveness of the planning and delivery of rehabilitation services by the vocational rehabilitation and counseling staff.  38 C.F.R. § 21.80.

The terms and conditions of the plan must be approved and agreed to by a counseling psychologist, a vocational rehabilitation specialist, and a veteran.  A vocational rehabilitation specialist or counseling psychologist designated as case manager has the primary role in carrying out VA responsibility for implementation of the plan.  A counseling psychologist has the primary responsibility for the preparation of plans.  38 C.F.R. § 21.92.

A case manager and a veteran will review all of the terms of the plan and a veteran's progress at least every 12 months.  On the basis of this review, a veteran and a case manager will agree whether the plan should be retained, amended, or redeveloped.  Disagreement with regard to a change (or refusal of a change) in the plan is appealable to the Board.  38 C.F.R. § 21.98(d).

A veteran, a counseling psychologist, or a vocational rehabilitation specialist may request a change in the plan at any time.  38 C.F.R. § 21.94(a).  A change in the statement of a long-range goal, however, may only be made following a reevaluation of a veteran's rehabilitation program by a counseling psychologist.  A change may be made when: (1) achievement of the current goal is no longer reasonably feasible; or (2) a veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range goal is established; and (3) a veteran fully participates and concurs in the change.  38 C.F.R. § 21.94(b).

VA must also determine the reasonable feasibility of a veteran achieving a vocational goal.  38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.50.  A "vocational goal" is defined as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).  A vocational goal is reasonably feasible when the following criteria are met: (1) a vocational goal must be identified; (2) a veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) a veteran must possess the necessary educational skills and background to pursue the goal or will be provided services by VA to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53(d).

Put differently, feasibility requires that the facts must show that the effects of a veteran's disabilities (service and nonservice-connected), when considered in relation to his circumstances, do not prevent him from successfully pursuing a vocational rehabilitation program and successfully becoming gainfully employed in an occupation consistent with a veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(h).  In contrast, achievement of a vocational goal is not currently reasonably feasible if the effects of a veteran's disabilities (service and nonservice-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal; or, are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  Id.

A veteran shall be determined to be rehabilitated to the point of employability when he is employable in an occupation for which a vocational rehabilitation program has been provided under 38 U.S.C. Chapter 31. 38 C.F.R. §§ 21.35(e), 21.283.  Rehabilitation to the point of employability may include the services needed to evaluate and improve a veteran's ability to undertake training; and train him to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  38 C.F.R. § 21.72.  Where a particular degree, diploma, or certificate is generally necessary for entry into the occupation, a veteran shall be trained to that level.  Id.

The purpose of "rehabilitated" status is to identify those cases in which the goals of a rehabilitation program or a program of employment services have been substantially achieved.  38 C.F.R. § 21.196(a).  A veteran's case shall be assigned to "rehabilitated" status from employment services status when his case meets the criteria for rehabilitation contained in 38 C.F.R. § 21.283.

A veteran shall be declared "rehabilitated" when he has overcome the employment handicap to the maximum extent feasible as described in 38 C.F.R. § 21.283.  The term "suitably employed" includes employment in the competitive labor market, sheltered situations, or on a nonpay basis which is consistent with a veteran's abilities, aptitudes and interests if the criteria contained in paragraph (c)(1) or (2) of 38 C.F.R. § 21.283 are otherwise met.  See 38 C.F.R. § 21.283(b).  A veteran will be found rehabilitated to the point of employability when he (1) is employed in the occupational objective for which a program of services was provided or in a closely related occupation for at least 60 continuous days; (2) is employed in an occupation unrelated to the occupational objective of a veteran's rehabilitation plan for at least 60 continuous days if a veteran concurs in the change and such employment follows intensive, yet unsuccessful, efforts to secure employment for a veteran in the occupational objective of a rehabilitation plan for a closely related occupation contained in a veteran's rehabilitation plan; is consistent with a veteran's aptitudes, interests, and abilities; and utilizes some of the academic, technical or professional knowledge and skills obtained under the rehabilitation plan; or, (3) pursues additional education or training, in lieu of obtaining employment, after completing his prescribed program of training and rehabilitation services if the additional education or training is not approvable as part of a veteran's rehabilitation program under this chapter; and achievement of employment consistent with a veteran's aptitudes, interests, and abilities will be enhanced by the completion of the additional education or training.  38 C.F.R. § 21.283(c).

A veteran under a rehabilitation plan who obtains employment without being declared rehabilitated to the point of employability, as contemplated by the plan, including a veteran in a plan consisting solely of employment services, is considered rehabilitated if (1) a veteran obtains and retains employment substantially using the services and assistance provided under the rehabilitation plan; (2) the employment obtained is consistent with a veteran's abilities, aptitudes, and interests; (3) maximum services feasible to assist a veteran to retain the employment obtained has been provided; and (4) a veteran has maintained the employment for at least 60 continuous days.  See 38 C.F.R. § 21.283(d).

In this case, the record reflects an IWRP was developed in May 2011 with the goal of the Veteran becoming employed "as a Manager or related field."  His present claim for additional VRE benefits was denied by the AOJ, in essence, on the basis that the vocational information of record, coupled with the Veteran's experience and training, resulted in him becoming qualified for suitable employment.  During the course of proceedings in this claim, including as documented in the evidentiary record and described by the Veteran in his December 2014 Board hearing testimony, the Veteran obtained employment with the assistance of the VR&E Division in October 2011 and remained employed at that position for approximately 11 months (as described in his Board hearing testimony).  In January 2012, the VR&E Division determined that the Veteran was rehabilitated for VRE purposes.

An August 2013 determination, documented in VBMS, also refers to the Veteran being rehabilitated.  However, the Board notes that the August 2013 determination was addressing the matter under 38 C.F.R. § 21.284(a) concerning reentrance into a rehabilitation program following a determination of rehabilitation.  This is somewhat distinct from the matter on appeal, as the appeal essentially arises from the Veteran's request (beginning during his participation in vocational rehabilitation) to modify the rehabilitation plan and receive additional benefits he believed necessary to achieve viable rehabilitation in the first place.

The Board is concerned that the AOJ development and adjudication of the matter on appeal does not contemplate the Veteran's current employment handicap (and ability to overcome such a handicap), including with regard to his recently expanded and increasingly severe set of service-connected disabilities (with higher VA disability ratings recently assigned).  The Board also observes that although the Veteran was actually employed at the time the AOJ last addressed the matter on appeal in May 2012, he has testified that he was unable to maintain that employment and lost his job within 11 months.

The last AOJ adjudication of this matter was completed in connection with the issuance of the statement of the case (SOC) in May 2012.  The SOC describes contemplating the Veteran's disability picture at that time as featuring a 90 percent combined rating based upon a 50 percent rating for anxiety disorder, 30 percent for migraine, 30 percent for pansinusitis, 10 percent for eczema, 10 percent for tendon inflammation (left knee), and 10 percent tendon inflammation (right knee).  Significantly, however, there have been a number of additions and increases in the Veteran's service-connected disability picture since that time.  A December 2012 RO rating decision awarded a new 10 percent rating for left orchalgia and varicoceles (as well as a temporary period of 100 percent disability rating associated with convalescence following surgery).  An April 2013 RO rating decision awarded service connection for several additional disabilities: sleep apnea with a 50 percent rating, scoliosis with lumbar spine sprain rated 20 percent disabling, and noncompensably rated right (dominant) wrist fracture, right (dominant) hand sprain, and left hand sprain.  The Veteran's combined service-connected disability rating became 100 percent effective October 18, 2012.  A June 2013 RO rating decision awarded an increased 70 percent rating for posttraumatic stress disorder (PTSD) with traumatic brain injury (TBI) previously evaluated as anxiety disorder, and awarded service connection for a left wrist disability with a 10 percent rating.  As a result of the June 2013 decision, the Veteran's combined 100 percent combined disability rating became effective from the earlier date of January 23, 2012.

In June 2014, the Veteran submitted a written statement (documented in Virtual VA) that included his expressing that he desired a medical examination essentially to assess the functional impairment caused by his service-connected disabilities and to determine how his disabilities affect his industrial ability in the context of his vocational goals and this claim for additional VRE benefits.  The Veteran's service-connected disability picture has apparently worsened since the AOJ consideration of this matter.  What is not clear is whether these disabilities have worsened to the extent that they preclude him from performing the duties of the occupation for which he was trained.

In view of the foregoing, the Board finds that a remand is warranted in order to obtain a contemporaneous medical evaluation to determine the feasibility of the Veteran meeting the pertinent vocational rehabilitation goals; such development will allow for informed appellate review of whether the Veteran's requested change of the previously established vocational rehabilitation goals may have been appropriate.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).

Accordingly, a remand is warranted to accomplish additional development to ensure a complete evidentiary record suitable to allow fully informed appellate review of the issue on appeal.  A new comprehensive vocational assessment and functional capacity evaluation is warranted to ascertain the current extent of the physical and mental limitations caused by the Veteran's service-connected disabilities.  This shall provide an opportunity to assess the Veteran's correct and up-to-date service-connected disability picture and associated impairments.  The AOJ shall have the opportunity to ensure that the record is complete and then readjudicate this issue with consideration of the updated facts and the Veteran's current service-connected disability picture.

The Board also observes that the Veteran's VBMS claims file contains information indicating that the VA Regional Office in St. Petersburg, Florida may be currently preparing additional service-connected compensation issues for issuance of an SOC.  The Board observes that a June 2014 Report of General Information indicates that there had been some confusion regarding several matters upon which the Veteran expressed disagreement; the issues of entitlement to increased ratings for disabilities of the left wrist and of the right wrist were construed to be on appeal and pending the "DRO process" to prepare an SOC.  The VR&E should make appropriate contacts and take appropriate action to ensure that any pending RO development and adjudication of claims intertwined with the VRE issue on appeal may be appropriately considered in the readjudication of the VRE issue.

The Board is aware that a properly filed notice of disagreement that has not been addressed by an appropriate SOC may require a remand directing the RO to issue a SOC.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  However, the issue actually before the Board at this time features vocational rehabilitation benefits, and the Board's Decision Preparation and Processing Policies dictate that such issues be addressed in separate Board decisions apart from general disability rating claims.  Significantly, the RO appears to have expressly recognized and acknowledged the need to process the Veteran's pending notice of disagreement; this is not a case where the RO is unaware that an appeal has been deemed pending.  Under the circumstances, it appears that the most appropriate action is for the Board to direct the AOJ to appropriately coordinate the VRE issue on appeal with the pending development and adjudication of all intertwined rating issues that may be pending (rather than issue a separate Board decision for the sole purpose of otherwise reminding the RO of the pending rating issues on appeal, which they have already acknowledged in June 2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ/VR&E division should make appropriate contacts and take appropriate action to ensure that any pending RO development and adjudication of service connection claims that are intertwined with the VRE issue on appeal may be appropriately considered in the readjudication of the VRE issue.

2.  The AOJ should take appropriate steps to obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected disabilities since April 2011.  After securing any necessary release, the AOJ should obtain any of those records not on file.

3.  The AOJ should notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the impact of his service-connected disabilities on his ability to work to include his ability to obtain and maintain employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After the evidentiary record is determined to be complete (including with reference to any intertwined claims pending RO development and adjudication), the AOJ should arrange for the Veteran to be afforded a functional capacity evaluation to ascertain the current limitations caused by his (worsened) service-connected disabilities and their effect on his ability to perform in his occupational field.  Such evaluation should include all indicated medical examinations and testing as well as evaluation by an appropriate vocational rehabilitation counselor or counseling psychologist to determine whether the achievement of the Veteran's vocational goal was reasonably feasible under 38 C.F.R. § 21.53 and whether the Veteran's requested change of the goal was warranted in accord with 38 C.F.R. § 21.94.

The Veteran's claims folder must be reviewed by the examiner(s) in conjunction with the evaluation.  Any studies deemed necessary must be completed.  The examiner(s) must specifically comment on the functional impairment caused by the Veteran's service-connected disabilities, and the effect of such impairment on his ability to perform in his occupational field.  The examiner(s) must explain the rationale for all opinions given.

5.  The AOJ should then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

